SEILER, Presiding Judge
(concurring in result).
As Mr. Justice Brennan said in his concurring opinion in Dickey v. Florida, 398 U.S. 30, 90 S.Ct. 1564, 26 L.Ed.2d 26, a case which discharged a Florida prisoner because of the state’s failure to bring him to trial, “ * * * although * * * the right to a speedy trial is ‘one of the most basic rights preserved by our Constitution,’ a guarantee ‘as fundamental as any of the rights secured by the Sixth Amendment’, id., at 223, 87 S.Ct. at 993, we have yet even to trace its contours * ' * *.”
I concur in the result reached here, but not in the implication that where the prosecution is commenced within the statute of limitations, it necessarily follows the defendant has the burden of showing specific prejudice from the delay. Some offenses have no statutes of limitations, and in others circumstances may be such that the delay itself is sufficient to support an inference of substantial prejudice. As pointed out in the Ross case, 349 F.2d 210, 1. c. 215: “ * * * In a very real sense, the extent to which he was prejudiced by the Government’s delay is evidenced by the difficulty he encountered in establishing with particularity the elements of that prejudice.”
The main opinion reviews this case under Rule 27.26 and I think this is proper. I do not agree in the implication there is doubt whether a claim of denial of speedy trial can be reached under Rule 27.26. In my opinion, we should not rule such a claim can be made only at time of trial, although there may well be situations where the failure to make such a claim earlier would be difficult for defendant to explain away when he seeks relief and has a hearing under Rule 27.26. Rule 27.26 states in so many words that it is for sentences claimed to be imposed in violation of the state and federal constitutions. Certainly a sentence imposed where defendant was denied a speedy trial would fit this.